DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 07/21/22.  Examiner acknowledged that claim 1 is amended.  Currently, claims 1-18 are pending.
Response to Arguments
Applicant's arguments filed 07/21/22 have been fully considered but are moot in the new ground of rejection in view of newly found prior art Barrau (US 2018/0011360).  
Regarding Claim 1, applicant argues (see p.10 of the Remarks) that Gustafsson in view of Pederson are silent on a head-worn device that emits light that as instructed by a target light profile, considering a circadian rhythm of a user and a time of day when the target light profile comprises time-resolved data on an amount of light to be received by eyes of the user over predetermined timespan to further the circadian rhythm of the user.  This argument is not persuasive.
Examiner disagrees because Gustafsson teaches a head-worn device (Fig. 1A) as well as Pederson ([0038] “headgear”).  Pederson teaches in [0056] a target light profile for simulating a natural “wake-up/go-to-sleep” light considering a circadian rhythm of a user [0065] (“biometric sensor is configured to measure at least one level of a hormone or transmitter, melatonin for example. Melatonin levels are related to the circadian state of the user”) where light profile comprises time resolve data on an amount of light to be received by the eyes ([0086] “The variation in light is an increase of the intensity and a shift in the color temperature from reddish to bluish light emitting diodes in order to meet a user's desire to wake up. The variation in light is a constant high intensity, 1000 lumen, bluish, 6500° K light for a fixed period of 10 minutes, based on the user's desire to get a boost of energy to feel fresh and energized”).  Thus, Pederson teaches the limitations as claimed.  Accordingly, the rejection of claim 1 over Gustafsson in view of Pederson is maintained.

Regarding Claim 1, applicant argues (see p.11 of the Remarks) that Gustafsson does not teach time-resolved data on an amount of light accumulated over predetermined timespan sensed by the eyes.  This argument is not persuasive.
Newly found prior art Barrau teaches the luminous cartography is updated according to the evolution over time of the wearer location and the hour of the day and controlling spectrum and intensity of light emitted  to the eyes over the evolution of time the wearer wears [0013].  Thus, Barrau teaches the limitations above.  Accordingly, the rejection of claim 1ovr Gustafsson is maintained.

Regarding Claim 1, applicant argues (see p.11 of the Remarks) that Gustafsson has no disclosure of adjusting light profile to the need of an individual.  This argument is not persuasive.
Examiner disagrees because Pederson teaches in [0059] “lighting system is a system that can control and optimize lighting surrounding the individual user based on the needs and/or desires and the user's circumstances, such as during work and during leisure”; [0117] “Through the use of the interface, the user can select a pre-stored light sequence that varies in intensity and color”; Figs. 21A and 22 illustrate different users having different light profiles of CCT and intensities.  Thus, Pederson teaches a target light profile of a user.  According, the rejection of claim 1 over Gustafsson is maintained.
Claims 2-18 are similarly rejected as they depend on the rejected claim.
Specification
The amendment filed 07/21/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “accumulated light exposure actually sensed by the first eye and the second eye.”  The specification does not disclose “actual” light sensed by the eyes.  This is a natural and biological function that a human performs automatically.  The specification in (p.23) describes only eye sensors that determine eye characteristics (e.g., open/shut) and cameras for determining the size of the pupil.  Although (p.24) of the specification discuss using optical transfer function to obtain information about the light entering the eye, it is still necessary to combine this information with the pupil size in order for the information related to the amount of light reaching the retina(s) to be improved.  Therefore, the specification does not disclose light “actually sensed by the eyes”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a controller to determine the amount of light entering the eyes, does not reasonably provide enablement for light actually sensed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification does not disclose how “light actually sensed by the eyes” is perform.  This is something that is normally known only to the user.  Even though the disclosure talks about determining the amount of light entering the retina(s), this determination is still an estimate and not an actual value.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “accumulated light exposure actually sensed by the first and the second eye of the user.”  It is not clear how applicant is determining the light being “actually sensed by the eyes” since this is a biological function that is performed naturally by a human.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (US 2015/0062323) in view of Pederson (US 2017/0232225) and Barrau (US 2018/0011360).
Regarding Claim 1, Gustafsson teaches an electronic device (Fig. 1A) comprising: a frame (Fig. 1A: 12) configured to be worn on a head of a user ([0006] “wearer’s head”); a first light emitter (Fig. 2A: left side 70 having optics 76 in Fig. 3) mounted on the frame and configured to illuminate a first eye (Fig. 2A: left eye; [0032] “optics holding member 70 may include components that illuminate a user's eye”) of the user, wherein an intensity and a spectrum of the first light emitter is adjustable ([0042] “The intensity or exposure time of illuminators 76 may be adjusted dynamically in some embodiments, for example based on the level of ambient light around the wearer”); a second light emitter (Fig. 2A: right side 70 having optics 76 in Fig. 3) mounted on the frame and configured to illuminate a second eye (Fig. 2A: right eye) of the user, wherein an intensity and a spectrum of the second light emitter is adjustable ([0042] “The intensity or exposure time of illuminators 76 may be adjusted dynamically in some embodiments, for example based on the level of ambient light around the wearer”);  a memory (Fig. 6: 640, 680) configured to store a target light profile ([0079] “The device may preload information such as personal calibration data to match the profile of a user”); and a controller (Fig. 6: 610) configured to control the intensity and the spectrum of the first light emitter and the second light emitter (Claim 14. “control unit is further configured to…determine a level of ambient light from the image data; adjust a brightness or exposure time of at least one illuminator based at least in part on the level of ambient light”; Fig. 5: 570).
Gustafsson does not explicitly teach in Fig. 1A a clock configured to determine a time of day.  However, [0052] teaches “a GPS or satellite receiver”; [0054] “time based compensation may be applied to the image data to account for image capture delay inherent in scene camera 18.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Gustafsson in order to control the intensity and spectrum of light emitters based on time (GPS info) and target light profile (indoor/outdoor) since properly controlling the illuminators 76 allows for optimal contrast level of the glints so that they can easily be detected [0046] and determined the location of the user’s cornea such that the direction of gaze can be determined [0048].  Therefore, the subject matter would have been obvious in view of Gustafsson.
Gustafsson does not teach a clock configured to determine a time of day; controlling intensity and spectrum of emitters based on the time of day, a circadian rhythm of the userATTORNEY DOCKET NO. 4808.625BS3U.S. App. No. 16/917,063 and the target light profile, such that an accumulated light exposure of actually sensed by the first eye and the second eye of the user is aligned with the target light profile over the predetermined timespan wherein the target light profile comprises time-resolved data on an amount of light to be received by the first eve and the second eve of the user over the predetermined timespan, wherein the time-resolved data includes an intensity and a spectrum of light to be received, and wherein the target light profile is adjusted based on need of the user and the accumulated light exposure actually sensed by the first eye and the second eye of the user.
Pederson is in the field of lighting control (abstract) and teaches a clock (Fig. 6: 51; [0068] “time detector or unit is a clock, which can be a digital clock embedded in the computational unit”) configured to determine a time of day (Fig. 11); controlling intensity and spectrum (Fig. 11: 111 having intensity and CCT) of emitters based on the time of day, a circadian rhythm ([0094] “producing a light that contributes to regulate the circadian state of a subject”) of the userATTORNEY DOCKET NO. 4808.625BS3U.S. App. No. 16/917,063 and the target light profile ([0094] “simulate the natural light's variation over a 24-hour cycle; Fig. 11), such that an accumulated light exposure of actually sensed by the first eye and the second eye of the user ([0237] “7:30-8:30: Just before work, a burst of energy-light 112, primarily blue or warm light at a CCT at about 6500° K, is emitted to boost the persons energy levels to become alert, effective and productive entering work”; it’s obvious that the eyes will sense the burst of light energy) is aligned with the target light profile over the predetermined timespan ([00237] “7:30-8:30”; Fig. 11), and wherein the target light profile (Fig. 12, 13)  is adjusted based on need of the user (Fig. 12, 13; Early Riser vs Night Owl) and the accumulated light exposure actually sensed (Fig. 12, 13 produces light that are sensed by human eyes) by the first eye and the second eye of the user.   
Barrau is in the field of light control (abstract) and teaches wherein the target light profile comprises time-resolved data ([0013] “the luminous cartography is updated according to the evolution over time of the wearer location and the hour of the day…controller device being adapted to control the emitted spectrum and/or intensity of the light emitted by the light emitting source”) on an amount of light to be received by the first eye and the second eye of the user ([0013] “a controller device of a head mounted display device comprising a light emitting source arranged to emit a light to an eye of the wearer when the head mounted display device is worn by the wearer”) over the predetermined timespan, wherein the time-resolved data includes an intensity and a spectrum ([0013] “controller device being adapted to control the emitted spectrum and/or intensity of the light emitted by the light emitting source”) of light to be received.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gustafsson with emission based on circadian and time of day as taught by Pederson and time-resolved data as taught by Barrau in order to drive the emitters to generate the appropriate light energy so that individual user can request a personal light profile (Pederson [0068]) since this allow personalized light emission to cater to different user giving a boost of energy for a meeting without unnaturally extending the day (Pederson [0261]).

Regarding Claim 2, Gustafsson teaches the electronic device according to claim 1, wherein the controller is further configured to individually control the first and second light emitters ([0047] “By individually controlling the illuminators in real-time based on the current light conditions for each eye, overall performance of the eye tracker device 10 may be improved”).

Regarding Claim 3, Gustafsson teaches the electronic device according to claim 1, wherein the first and/or second light emitter is adjustably mounted ([0031] “the flexible member 74 and cover 72 may be connected to one another using adhesive, screws and/or other conventional fastening means”; NOTE: illuminator 76 are on member 74) on the frame.

Regarding Claim 4, Gustafsson teaches the electronic device according to claim 3, further comprising: a first driver ([0032] “Flexible member 74 may include a power source (e.g. batteries, solar cell, etc.) to provide power to illuminator 76”; NOTE: it’s obvious that electronic component/driver is necessary to direct power to the light source) configured to adjust the first light emitter and/or a second driver configured to adjust the second light emitter; and wherein the controller is further configured to control the first and/or second driver ([0045] “a mode may be activated when battery power is low so as to conserve power by disabling illuminators 76”).

Regarding Claim 5, Gustafsson teaches the electronic device according to claim 4, wherein the target light profile further comprises time-resolved data on angle of incidence for light ([0054] “time based compensation may be applied to the image data to account for image capture delay inherent in scene camera 18”; [0056] “orientation and movement of a user's head in combination with the readout information of rows of image sensors 78 and scene camera 18, the determined gaze direction may be overlaid on an image captured by scene camera 18 in such a way that the gaze direction may be corrected to reflect the actual scene present in the user's field of view at the time the gaze direction was calculated”) to be received by the first and/or second eye of the user; and wherein the controller is further configured to control the first and/or second driver based on the time-resolved data on angle of incidence ([0064] “the lighting levels of scene camera 18 may be optimized for the target area of the determined gaze direction: [0040] “it may be possible to compensate for some changes in ambient light levels by using the built in illuminators 76”).

Regarding Claim 6, Gustafsson teaches the electronic device according to claim 1, further comprising: a light sensor ([0047] “relevant light levels may be determined by light sensors embedded in portable eye tracker device 10”) configured to sense ambient light; and wherein the controller is further configured to adjust the intensity and spectrum of the first and/or second light emitter based on the sensed ambient light ([0042] “illuminators 76 may be controlled in groups to allow image sensors 78 and image processing algorithms to detect and compensate for noise from ambient light”).

Regarding Claim 7, Gustafsson teaches the electronic device according to claim 1, further comprising optics mounted to the frame, wherein the optics are configured to filter ([0038] “lenses 14 may also be configured to block ambient infrared or some other wavelength of light”) and/or refract ambient light.

Regarding Claim 8, Gustafsson teaches the electronic device according to claim 1, further comprising an eye sensor (Fig. 3: 78) configured to determine eye characteristics of the first and/or second eye (0044] “image sensors 78 may be sufficient to detect the position of the user's pupils”) of the user.

Regarding Claim 11, Gustafsson teaches the electronic device according to claim 1, further comprising a transceiver ([0027] “A communications device may include a Wi-Fi transceiver”) configured to communicate with one or more of: a server ([0027] “Control unit 22 may also contain a communications port or component designed to communicate with an external computing device”); an external sensor; and an external light emitter.

Regarding Claim 12, Gustafsson teaches the electronic device according to claim 1, further comprising sensors configured to sense one or more of: a movement ([0061] “he motion sensors are used to detect motion”) of the user; a position of the user; and a health status of the user.

Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson, Pedersen and Barrau as applied to claim 8 in view of Haddick (US 2011/0221656).
Regarding Claim 9, the combination of Gustafsson, Pedersen and Barrau teach the electronic device according to claim 8.
Gustafsson, Pedersen and Barrau do not teach the controller is further configured to, based on the eye characteristics, determine an identity of the user.
Haddick is in the field of head mount electronic device (abstract) and teaches the controller configured to, based on the eye characteristics, determine an identity of the user ([0247] “Authentication may be provided through recognition of the wearer's voice, iris, retina, fingerprint, and the like, or other biometric identifier”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gustafsson, Pedersen and Barrau with iris/retina recognition as taught by Haddick in order to create different levels of access control since full access to system information can be given once identify has been verified [0247].

Regarding Claim 10, Gustafsson, Pedersen and Barrau teach the electronic device according to claim 9, wherein the controller is further configured to, based on the eye characteristics, adjust the target light profile (Gustafsson [0043] “the position of the user's pupil and/or iris. This information may be used together with information based on glints associated with illuminators 76 to determine the direction in which the user is looking Different settings for pulse length and intensity of the illumination emitted from illuminators 76 and the exposure time of image sensors 78 may be used to compensate for brightness of ambient light, and may in particular improve performance in dark or bright ambient light conditions”).

Regarding Claim 13, Gustafsson, Pedersen and Barrau teach the electronic device according to claim 8, wherein the controller is further configured to determine a pupil (Gustafsson [0044] “image capture by image sensors 78 may be sufficient to detect the position of the user's pupils”) of the first and/or second eye of the user based on the eye characteristics.
Gustafsson, Pedersen and Barrau do not teach determine a size of the pupil.
Haddick is in the field of head mount electronic device (abstract) and teaches determining a size of the pupil ([0380] “biometric data that may be captured by the eyepiece illustrated in FIG. 39 includes facial images for facial recognition, iris images for iris recognition”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gustafsson, Pedersen and Barrau with iris/retina recognition as taught by Haddick in order to create different levels of access control since full access to system information can be given once identify has been verified [0247].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson, Pedersen and Barrau as applied to claim 8 in view of Mathieu (US 2010/0110275).
Regarding Claim 14, Gustafsson, Pedersen and Barrau teach the electronic device according to claim 8.
Gustafsson, Pedersen and Barrau do not teach the controller is 10further configured to determine an optical transfer function of the first and/or the second eye of the user based on the eye characteristics.
Mathieu is in the field of facial recognition (abstract) and teaches the controller is 10further configured to determine an optical transfer function ([0066] “Spherical aberration is an "even" aberration in the sense that the wavefront error W(.rho.)=.rho..sup.4, wherein .rho. is the pupil coordinate. Thus, the spherical aberration presents a rotationally symmetric wave front error so that the phase is zero. This means that the resulting Optical Transfer Function (OTF) (which is the Fourier Transform of the PSF) is a rotationally symmetric, real function”) of the first and/or the second eye of the user based on the eye characteristics
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gustafsson, Pedersen and Barrau with OTF as taught by Mathieu in order to perform biometric identification since OTF based on the Fourier Transform of an modulation transfer function using an image distance information obtained of a forehead [0211].

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson, Pedersen and Barrau as applied to claims 7-8 in view of Connor (US 2019/0004325).
Regarding Claim 15, Gustafsson, Pedersen and Barrau teach the electronic device according to claim 1.
Gustafsson, Pedersen and Barrau do not teach a brain sensor configured to determine brain characteristics of the user.
Connor is in the field of augmented reality eyewear (abstract) and teaches a brain sensor ([0615] “augmented reality eyewear can comprise: a plurality of electromagnetic energy sensors which are configured to collect data concerning the electromagnetic activity of a person's brain) configured to determine brain characteristics of the user ([0943] “The person's hungry state is detected by the eyewear via analysis of data from the electromagnetic energy sensors).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gustafsson, Pedersen and Barrau with brain characteristic determination as taught by Connor in order to help the individual by activity suggestion to relief the problem since the user will see the displayed word and take appropriate actions [0942].

Regarding Claim 16, Gustafsson, Pedersen, Barrau and Connor teach the electronic device according to claim 15, wherein the controller is further configured to determine a state of the brain of the user based on the brain characteristics (Connor [0943] “The person's hungry state is detected by the eyewear via analysis of data from the electromagnetic energy sensors).

Regarding Claim 17, Gustafsson, Pedersen, Barrau and Connor teach the electronic device according to claim 15, wherein the controller is further configured to control the first and/or second light emitter based on the brain characteristics (Connor [0943] “In response to this hungry state, the eyewear displays the helpful virtual words “Eat slowly” in the person's field of vision so that the person will not overeat by eating too quickly).

Regarding Claim 18, Gustafsson, Pedersen and Barrau teach the electronic device according to claim 7 wherein the controller is further configured to control the intensity and spectrum of each of the light emitters associated with the display based on the time (Gustafsson [0054] “time based compensation may be applied to the image data to account for image capture delay inherent in scene camera 18…Time compensation may differ depending on the type of scene camera 18 and/or where in the image the gaze point is positioned”) and the target light profile ([0032] “when device 10 is used outside, ambient light in the visible and nonvisible spectrums (e.g., visible and ultraviolet light from the sun) may be present and image sensor 78 may be configured to detect and distinguish (e.g., filter out or otherwise compensate for) different wavelengths of ambient light”).
Gustafsson, Pedersen and Barrau do not teach the optics comprises a display, wherein an intensity and a spectrum of each of light emitters associated with the display are adjustable.
Connor is in the field of augmented reality eyewear (abstract) and teaches the optics comprises a display ([0120] “an annular light projector which projects images of virtual objects into a person's field of vision”; Fig. 2), wherein an intensity and a spectrum of each of light emitters associated with the display are adjustable ([0259] “left-side and right-side image projectors can project light beams with different intensity or brightness levels”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gustafsson, Pedersen and Barrau with adjustable display as taught by Connor in order to help the individual by activity suggestion to relief the problem since the user will see the displayed word and take appropriate actions [0942].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844